         Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK
Safani Gallery, Inc.,
                              Plaintiff,

v.                                            Civil Action No. 1:19-cv-10507-VSB

The Italian Republic,
                              Defendant.

PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION [ECF# 53] TO MOTION FOR
        LEAVE TO FILE SECOND AMENDED COMPLAINT [ECF# 51]
              AND INCORPORATED MEMORANDUM OF LAW

       On August 2, 2021, this Court entered its Opinion & Order [ECF# 50], granting

Defendant’s motion to dismiss under Rule 12(b)(1) [ECF## 22-24], denying Plaintiff’s motion

for leave to file a second amended complaint [ECF## 36-37], and providing leave to the Plaintiff

to renew its motion for leave to amend [ECF# 50 at 12].

       On August 23, 2021, Plaintiff timely filed a renewed motion for leave to file a second

amended complaint and attached to that motion a proposed second amended complaint and a

redlined version of the earlier proposed second amended complaint to demonstrate the changes

between the earlier proposed version and the proposed second amended complaint proposed with

the renewed motion for leave to file it [ECF## 51 - 51-3].

       On September 3, 2021, Defendant filed its opposition [ECF## 53, 54] to the Plaintiff’s

renewed motion for leave to file a second amended complaint [ECF## 51 - 51-3].

       Plaintiff, Safani Gallery, Inc., now files its reply to the Defendant’s opposition.1

1
  Defendant’s opposition is comprised of two documents - a Declaration from defense counsel
[ECF# 54] and a memorandum of law [ECF# 53]. It is not clear what purpose the Declaration is
intended to serve. It consists of two paragraphs. The first declares that the declarant is an adult
and that “[T]he evidence in the foregoing Declaration is based on (her) personal knowledge”
[ECF# 54, ¶1]; but there is no “foregoing Declaration” and therefore certainly no “evidence”
based on “personal knowledge.” The second paragraph simply provides that the Declaration,
which declares nothing of any substance - no relevant supporting facts, etc. - is submitted in
          Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 2 of 11




         In reply, Plaintiff will address some of the Defendant’s specific assertions. Those that are

not addressed are not conceded to have any merit; rather no further discussion is needed. First,

Plaintiff will give a brief overview.

         Defendant’s opposition to the Plaintiff’s renewed motion to dismiss is long on vitriol and

misplaced righteous indignation. It often argues based on Defendant’s version of the merits of

the case, while purporting to be limited to subject matter jurisdiction. Defendant complains

throughout that the Plaintiff is unfairly attempting to drag it into court in this country, in a

manner that is unduly burdensome and vexatious and its protestations do not stop there. Italy

doth protest too much, methinks.2 Let’s take a step back and take a look again at what has

happened here.

         Plaintiff, Safani Gallery, Inc., is one of the world’s most respected and reputable artifacts

dealers, earning its well-deserved sterling reputation for generations. It bought the Head of

Alexander after it had been widely displayed and advertised and offered for sale at repeated

auctions throughout the world for many decades, with never so much as the rumor of a claim

made ever by Italy that it was stolen or that it was somehow its property, notwithstanding its

continual monitoring of the catalogues in which it was advertised, the auctions at which it was

offered for sale, and the fairs and other exhibitions in which it was displayed [ECF# 29-1].

         Even the New York County DA’s office commended Mr. Safani for his due diligence

with respect to the Head of Alexander [ECF# 29-3 at pdf 24] and the Assistant DA assigned to



support of the memorandum [ECF# 54, ¶2]. Accordingly, there is no reason to address the
Declaration herein.
2
    See William Shakespeare, Hamlet, Act 3, Scene 2.

                                                   2
         Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 3 of 11




the case has acknowledged that Mr. Safani did not know and could not have known that anyone

would ever claim the piece was “stolen” and, indeed, no one ever had. After conducting its

model due diligence, Plaintiff paid a great deal of money to acquire the Head and, of course, its

status as a bona fide good faith purchaser for value is beyond any dispute.

       On February 20, 2018, a representative of Italy’s Ministry of Culture and Tourism

(“MIBACT”) for the first time contacted the New York County DA claiming the Head was stolen

- not because there was any evidence whatsoever of any theft; but based on a theory that it

belonged to Italy under Italy’s patrimony laws and that they could not find any record of an

export license for the piece and two days later, this same MIBACT representative sent a

“demand” to the New York County DA that the piece be “return(ed)” to Italy [ECF# 29-2 at padf

2].

       The very same day, having never before heard of the piece and with no independent

evidence that the piece ever was stolen, the New York County DA, in direct response to

MIBACT’s demand obtained a warrant to seize the piece from Safani Gallery and seized it. It

seized it solely and exclusively for one purpose - not for any ongoing investigation, not for any

temporary investigative purpose - but to take it from Mr. Safani and deliver it to MIBACT and

Italy as they had demanded [ECF# 29-3]. And the New York DA obtained the warrant (Plaintiff

has asked to have jurisdictional discovery to examine the warrant application) in significant part

based on an affidavit provided from the lawyer now serving as the Defendant’s lawyer, who first

boasted on social media about her role in the seizure, but who then, while this lawsuit was

pending and with her role placed at issue, falsely denied under oath before this Court (with no

consequence) making the relevant social media post boasting of her role, with the same somehow


                                                 3
          Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 4 of 11




getting deleted from the chain of posts in which it had appeared (recovered forensically by the

Plaintiff).

        The warrant application is a key piece of evidence both with respect to Italy/MIBACT’s

role in the seizure and because it likely further reveals the false nature of Italy/MIBACT’s claim.

At the time of the warrant application (and the seizure), the DA represented to the Plaintiff that

Italy/MIBACT claimed that the Head was excavated between 1899-1903, which would have

placed its excavation before the application of the patrimony laws - the basis for Italy/MIBACT’s

ownership claim. The claim was later changed for the Turnover Application to an excavation

date that would bring it within the patrimony law’s coverage; but the limited discovery provided

during the state proceeding led to the admission by Italy’s purported expert and the director of

the facility it claimed originally housed the piece, that it likely was excavated earlier, as

originally claimed, completely undermining Italy’s ownership claim. [ECF# 29-1]

        Finally, notwithstanding Italy’s decision in other instances to avail itself of our courts and

appropriate diplomatic channels in the past when it felt it had a valid ownership interest in an

artifact located in America, this time it chose to avoid any forum in which it actually would have

to present the merits of its ownership claim, it circumvented the procedures in the international

conventions to which it is a signatory, and it demanded the summary return of the piece through

the New York DA’s office, which acquiesced to the same by seizing the piece and then pursuing

a process which a judge of the same court previously had held had no jurisdiction to adjudicate

such matters where ownership is at issue [ECF# 29-1 at pdf 48-50], a position based on 100 years

or more of consistent jurisprudence [ECF# 29-1 at pdf 6-21].

        In short, it is the Plaintiff who is the badly and most unfairly aggrieved party here,


                                                   4
         Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 5 of 11




certainly not Italy, and the Defendant’s feigned righteous indignation is misplaced. This

Defendant well knows that if it ever had to actually address the merits of the case and submit

itself to an adjudication of the question of who is the lawful owner of the Head of Alexander, in a

court like this, competent to provide full due process, discovery, operating with rules of evidence

and other appropriate procedures, its claim would fail miserably. On this conclusion the recent

decision in Republic of Turkey v. Christie’s Inc., 2021 U.S. Dist. LEXIS 169215 (S.D.N.Y.,

September 7, 2021) is most instructive.

       In that case, in which the country claiming ownership at least sought to have its claimed

ownership rights adjudicated in an American court, brought an action against the holder of the

piece and another who claimed ownership, as well as against the piece itself (as a defendant in-

rem), to invite all claimants to come forward. But the country, making a claim of ownership,

based on its patrimony laws and a claimed date of excavation, like Italy’s/MIBACT’s claim of

ownership in the instant case (but with much stronger and more competent evidence than

Italy/MIBACT have), lost, once the merits of its claims were fully fleshed out through discovery

and expert testimony. Turkey could not prove its claim there, just as Italy knows it cannot prove

its claim here and so it seeks to avoid having to appear and have the claim adjudicated on the

merits with full discovery and full due process. That is what is going on here, notwithstanding

the Defendant’s misplaced protestations.

       Defendant’s opposition is characterized throughout by an erroneous claim that the

proposed second amended complaint is futile because it raises no new claims. In fact, it alleges

new facts, asserts new legal claims, adds two new defendants, and seeks additional relief from

the earlier proposed version of the second amended complaint, as the redlined version clearly


                                                 5
           Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 6 of 11




demonstrates [ECF# 51-2].

       Defendant, throughout its opposition mixes up merits arguments with jurisdictional

arguments, arguing, for example, that the allegation that Italy/MIBACT knowingly made a false

claim that piece was stolen (a claim undercut by their own expert in discovery) should be rejected

because their claim purportedly was not false [ECF# 53 at 9, 16-17]. Each claim is supported by

record evidence and, in any event, Defendant’s sole claim at this juncture is that the Court lacks

subject matter jurisdiction under FSIA. This is fundamentally not a juncture for the Court to

make credibility findings on allegations made in the complaint or to decide mertis issues. See

Bell v. Hood, 327 U.S. 678 (1946).

       Defendant’s opposition also appears to completely misunderstand portions of the

proposed second amended complaint.3 For example, Defendant argues that the civil rights claims

now alleged in the proposed second amended complaint at Counts V and VI “cannot be used to

assert jurisdiction over a foreign sovereign.” [ECF# 53 at 21-22]. Nowhere does the proposed

second amended complaint assert that the civil rights claims are intended to do anything of the

sort and, in fact, it expressly provides that those claims go only to the newly added Defendant,

Cyrus Vance, Jr., in his official capacity as New York County District Attorney [ECF# 51-3 at

27-28].4


3
  In addition to Defendant’s misunderstanding of significant portions of the proposed second
amended complaint, Defendant appears to misunderstand the procedural posture of the case,
urging the Court to dismiss the case and remand the case to state court [ECF# 53 at 20]. The
matter is before the Court on a motion for leave to amend and a “remand” is not within the range
of options for this original action.
4
  Interestingly, there is authority within this Circuit holding that non-state actors can be liable
under §1983 if they provide false information to the police and work in concert with the police in
action that violates a persons constitutional rights. See Biswas v. City of New York, 973 F. Supp.

                                                 6
         Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 7 of 11




        Similarly, Defendant argues that Plaintiff’s “attempt at filing an In Rem proceeding is

improper,” arguing erroneously both that Plaintiff “is actually making a quasi in rem claim” and

that one cannot use in rem or quasi in rem jurisdiction obtain jurisdiction over a foreign

sovereignty [ECF# 53 at 20-21]. Plaintiff has invoked the Court’s in rem jurisdiction, not quasi

in rem jurisdiction.5 and Plaintiff does not invoke the Court’s in rem jurisdiction over the res in

order to try to obtain jurisdiction over Italy or MIBACT. It is a claim simply over the ownership

rights to the property that is at the heart of this litigation, with all would-be claimants invited to

come and make their claim for the Court to assess.6

        The Court has subject jurisdiction (e.g. federal question jurisdiction over the federal civil

rights claims) and venue pursuant to the statutes listed in ¶¶1-3 of the proposed second amended

complaint (with or without the FSIA basis for jurisdiction), and certainly with respect to the civil

rights claims, the Court has in personam jurisdiction over Defendant Vance, and 28 U.S.C.

§1655 permits the in rem action to go forward, with subject matter jurisdiction otherwise

established, given the location of the res within this district. See e.g., GP Credit Co., LLC v.


2d 504 (S.D.N.Y. 2013). There also is contrary authority. Vazquez v. Combs, 2004 U.S. Dist.
LEXIS 22137, 2004 WL 2404224 (S.D.N.Y., Oct. 22, 2004). Here, though, Plaintiff alleges that
Italy/MIBACT acted in concert with the DA’s office in conduct that amounted to tortious
conduct, as joint tortfeasors, triggering §1605(a)(5) FSIA exemption. See ECF# 51-3 at ¶¶9, 52,
72 (Defendants working “in concert” to commit the unlawful taking); 84-99.
5
  “An action in rem is one in which the judgment of the court determines the title to property,
and the rights of the parties, not merely between themselves, but also as against all persona at any
time dealing with them or with the property upon which the court had adjudicated. See R.H,
Graveson, Conflict of Laws, 98 (7th ed. 1974).
6
  Plaintiff would be happy to file the second amended complaint as a verified complaint if the
Court grants the requested leave to file. If the Court permits some claims to go forward but not
others, it will be redrafted to comply with any such Order, while preserving those claims which
the Court declines to allow for any future appeal.

                                                   7
         Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 8 of 11




Orlando Residence, Ltd, 349 F.3d 976 (7th Cir. 2003)..

        The proposed second amended complaint adds facts directed to addressing the Court’s

characterization of facts earlier alleged as being insufficient and it adds two new defendants, one

of whom, the New York County District Attorney, is the party Defendant Italy has argued all

along is the actor whose actions actually are at issue in the case [ECF# 23 at 21 - alleging that

Plaintiff sued the wrong party, as it is the DA’s actions that are at issue, not Italy’s]. This is

consistent with the Court’s view of the case as expressed in its Opinion & Order [ECF# 50 at 8-

9].

        The following are examples of relevant factual allegations added by the proposed second

amended complaint. While the Court found that there is no evidence the seizure was taken at the

direction of Defendant (a finding with which Plaintiff respectfully takes exception. See ECF# 51-

1 at 1-2, n.1), Plaintiff has alleged that the Defendant acted in concert with the DA with respect

to the tortious conduct alleged. [ECF# 51-3 at ¶¶9, 52, 53, 72, making them joint tortfeasors.

Plaintiff added factual allegations to demonstrate MIBACT’s separate legal personality, [ECF#

51-3 at ¶6 all abundantly supported by the record [ECF# 37-2]. The proposed second amended

complaint also adds allegations about the New York District Attorney’s actions that constituted

torts and constitutional rights violations both on its own and in concert with or at the behest of

MIBACT [e.g. ¶¶29-32, 35]7 and it makes allegations that invoke this Court’s in rem jurisdiction



7
  Italy inappropriately tries to make an argument on behalf of the New York County District
Attorney that completely misses the mark and refers to a case that is completely irrelevant [ECF#
53 at 22, n.28]. A Plaintiff’s right to seek to enjoin a prosecutor’s actions that are inconsistent
with federal law or that violate a party’s federal constitutional rights has long been settled. See
Ex Parte Young, 209 U.S. 123 (1908); Trump v. Vance, 140 S.Ct. 2412, 2428-2429, 207 L.Ed. 2d
907 (2020) (citing Ex Parte Young).

                                                   8
         Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 9 of 11




and it seeks a declaratory judgment as to its ownership [ECF# 51-3 at ¶¶8, 77-83].

       The following are specific, somewhat random comments in reply to certain positions

taken by the Defendant in its opposition to the motion at issue; most of the opposition irrelevant

to the threshold question of whether to permit the amendment under the applicable standards as

set out in Plaintiff’s motion for leave to amend [ECF# 51-1].

       At Page 4, n.3 of the opposition, Defendant the allegations in the proposed second

amended complaint concerning Italy’s failure ever before to claim the object was stolen “ignores

art market practice ....” This is just completely made up on the fly. There are several

internationally recognized agencies to which art or artifact theft is to be reported and there is no

evidence(and none cited) to suggested reporting a theft makes it less likely to be recovered. This

is just nonsense. The assertions in the opposition about MIBACT are directly contradicted in

detail by Plaintiff’s authoritative submissions on the issue, which are entitled to be taken as true.

[ECF# 37-2]. They fully establish MIBACT’s independent personality, commercial activity in

the U.S. and its right to sue and be sued. Throughout its opposition, Italy argues and makes

reference to the Court’s findings to the effect that this was a seizure pursuant to a law

enforcement action by the DA and Italy had no role in the seizure. This simply is wrong.

       There is no evidence of any investigation, there was no criminal charge brought, nor

crime committed; this was nothing other than a demand by MIBACT for the piece it falsely

claimed was stolen, and the agreement by the DA to facilitate that demand, by seizing the piece

and seeking to have it transferred permanently to Italy. This has been discussed at length

throughout this litigation. Plaintiff’s assertions on the subject are fully supported by both

evidence and argument and it is at least entitled to an inference in support of its position. The


                                                  9
        Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 10 of 11




merits should be left to litigate, but not in the context of a Rule 12(b)(1) motion.

       Defendant purports to rely on the decisions in Aboutaam v. L’Office Federale De La

Culture De La Confederation Suisse, 2019 WL 4640083 (S.D.N.Y., Sept. 24, 2019) and

Beierwaltes v. L’Office Federale De La Culture De La Confederation Suisse, 999 F.3d 808 (2d

Cir. 2021), two related cases [See e.g. ECF# 53 at 12, 18]. While the cases involve one of the

same exemptions at issue here under the FSIA, they are completely inapposite. They involved

the seizure of items within the country’s own borders, as part of an actual ongoing investigation

and purportedly of a temporary nature. This case is nothing of the kind.

       Defendant’s assertions that it is not obligated to make just compensation for the seizure is

belied by long established case law citing a taking without just compensation as a hallmark of

conduct that violates international law. See e.g., Hulton v. Bayerische Staatgemaldesammlungen,

346 F. Supp. 3d 546, 550 (S.D.N.Y. 2000); See also expert witness Sterpi’s Declaration at ECF#

29-1, pdf 52-53].

       Plaintiff relies on the allegations in the proposed second amended complaint in further

reply to the opposition, as well as all arguments previously made in this matter.

       The bottom line is that the proposed second amended complaint states a claim for relief

sufficient as well to satisfy FSIA exemptions (a)(3) and (a)(5) as alleged. Under any

circumstances, the second amended complaint must be permitted to be filed as to Defendant

Vance and Defendant-in rem, Head of Alexander and the litigation must go forward to, at a

minimum, determine the rightful ownership of the Head of Alexander. If Italy’s efforts to avoid

this litigation are successful with this Court, so be it. The action will go on without Italy and that

will be of Italy’s own choice, subject to appeal.


                                                    10
        Case 1:19-cv-10507-VSB Document 58 Filed 09/13/21 Page 11 of 11




                                       Respectfully Submitted,

                                     /s/ David I. Schoen
                                  David I. Schoen (DS 0860)
                            Counsel for Plaintiff, Safani Gallery, Inc.


                                CERTIFICATE OF SERVICE

       I hereby certify that I have caused a true and accurate copy of the foregoing Reply to be

served on all counsel of record by filing the same electronically through the Court’s ECF system

on this 13th day of September, 2021.


                                     /s/ David I. Schoen
                                  David I. Schoen (DS 0860)
                            Counsel for Plaintiff, Safani Gallery, Inc.

David I. Schoen
Attorney at Law
2800 Zelda Road, Suite 100-6
Montgomery, Alabama 36106
Telephone: 334-395-6611
Facsimile: 917-591-7586
E-Mail: DSchoen593@aol.com




                                                 11
